

116 HR 6146 IH: Oversight and Verification of Expenses and Readiness for Security Engagements Abroad Act of 2020
U.S. House of Representatives
2020-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6146IN THE HOUSE OF REPRESENTATIVESMarch 9, 2020Mr. Brown of Maryland introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Comptroller General of the United States to report on Coast Guard defense readiness resource allocation, and for other purposes.1.Short titleThis Act may be cited as the Oversight and Verification of Expenses and Readiness for Security Engagements Abroad Act of 2020 or the OVERSEA Act of 2020.2.Report Coast Guard defense readiness resources allocation(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and House of Representatives, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate, a report on the allocation of resources by the Coast Guard to support its defense readiness mission. (b)ContentsThe report required by subsection (a) shall include the following elements:(1)Funding levels allocated by the Coast Guard to support defense readiness missions for each of the past ten fiscal years preceding the date of enactment of this Act.(2)Funding levels transferred or otherwise provided by the Department of Defense to the Coast Guard in support of the Coast Guard’s defense readiness missions for each of the past ten fiscal years preceding the date of enactment of this Act.(3)The number of Coast Guard detachments assigned in support of the Coast Guard’s defense readiness mission for each of the past ten fiscal years preceding the date of enactment of this Act.(c)AssessmentIn addition to the elements detailed in subsection (b), the report shall include an assessment of the impacts on the Coast Guard’s non-defense mission readiness and operational capabilities due to the annual levels of reimbursement provided by the Department of Defense to compensate the Coast Guard for its expenses to fulfill its defense readiness mission. 